The Honorable Larry Goodwin State Representative P.O. Box 129 Cave City, AR 72521-0129
Dear Representative Goodwin:
This is response to your request for an opinion concerning a sewer line connection. You state that you have a constituent who has built a new home and wants to hook into the city's sewer line. He has been informed by the city that he is responsible for running a line from his home to the main sewer line. You state further that the problem is that the city's sewer line is on the opposite side of the road from the man's house. He has run the line from his house to the road.
Your specific question in this regard is as follows:
  Should the man be responsible for running his line through the right-of-way and under the road to the city's line?
It is my opinion that the answer to this question will in all likelihood depend upon the distance between your constituent's property and the city's sewer line. If the distance from his property to the connection point is less than 300 feet, he will likely be responsible regardless of the fact that the line must be run through the right-of-way. This conclusion is compelled by A.C.A. § 14-235-304 (Repl. 1998), which provides:
  Nothing in this act shall be so construed as to authorize a municipal board of health to order or compel the building of a sewer by one property owner over the property of another, or for a greater distance from his property through or into any street or alley than three hundred feet (300'), to place where a connection can be made with a sewer.
The validity of this provision was sustained in the case of Bennett v.City of Hope, 204 Ark. 147, 161 S.W.2d 186 (1942), wherein the court stated that under this provision (then codified as Section 9615 of Pope's Digest), "[the city] may not require a property owner to connect with a sewer line unless the city provides sewer facilities within three hundred feet of his property." 204 Ark. at 149.
Section 14-235-304 clearly envisions a property owner having to build a sewer line "through or into [a] street or alley . . . [,]" as long as the distance from his property to the city's line is less than 300 feet. Thus, in my opinion, the answer to your question will likely depend upon what this distance is in the case of your constituent.
Assistant Attorney General Elisabeth A. Walker prepared the following opinion, which I hereby approve.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh